PER CURIAM.
The only question raised upon this appeal is the exclusion of answers to certain questions put to the defendant, Baird, and to his attorney, Wolfert, and the admission of an exhibit which — though competent as such — served to aggravate the injury of the exclusion. The questions, taken by themselves, might perhaps have better been allowed, but their exclusion did no harm, because Baird was in other parts of his testimony allowed adequately to state his excuse for going beyond the prescribed quota; and, as to Wolfert, he was allowed to state that he had interpreted the rules for Baird, which was all that was relevant to the issue of Baird’s good faith.
Judgment affirmed.